             Case 2:21-cv-00026-RFB-BNW Document 30 Filed 04/28/21 Page 1 of 6



1    JAMES D. BOYLE, ESQ. (NBN 08384)
     E-mail: jboyle@nevadafirm.com
2    JOANNA M. MYERS, ESQ. (NBN 12048)
     E-mail: jmyers@nevadafirm.com
3    HOLLEY DRIGGS
     400 South Fourth Street, Third Floor
4    Las Vegas, Nevada 89101
     Telephone:    702/791-0308
5
     Stephen M. Dorvee, Esq. (Admitted Pro Hac Vice)
6    Morgan E.M. Harrison Esq. (Admitted Pro Hac Vice)
     ARNALL GOLDEN GREGORY LLP
7    171 17th Street, N.W., Suite 2100
     Atlanta, Georgia 30363
8    Telephone: (404) 873-8500
     Facsimile: (404) 873-8501
9    Email: stephen.dorvee@agg.com
     Email: morgan.harrison@agg.com
10
     Attorneys for Plaintiff and Counter-Defendant
11
                                    UNITED STATES DISTRICT COURT
12
                                             DISTRICT OF NEVADA
13

14   ADVANTA-STAR AUTOMOTIVE
     RESEARCH CORPORATION OF AMERICA,                      CASE NO.:    2:21-cv-00026-RFB-BNW
15
                               Plaintiff,                  REVISED [PROPOSED] DISCOVERY
16                                                         PLAN AND SCHEDULING ORDER

17            v.                                           (Special Scheduling Review Requested)

18   MADSEN HOLDINGS, LLC D/B/A MADSEN
     MARKETING & PR; TIGER MOTORS LV,
19   INC. D/B/A INFINITI OF LAS VEGAS;
     INFINITI AND BEYOND, LLC D/B/A
20   INFINITI OF NORTHERN KENTUCKY; and
     BRITTANY MADSEN, an individual,
21
                        Defendants.
22    MADSEN HOLDINGS, LLC D/B/A MADSEN
      MARKETING & PR; and BRITTANY
23    MADSEN, an individual,
24                       Counterclaimants,
25
                v.
26
      ADVANTA-STAR AUTOMOTIVE
27    RESEARCH CORPORATION OF AMERICA,
28                       Counter-Defendant.

                                                     -1-
     14393-01/2583158_2.docx
             Case 2:21-cv-00026-RFB-BNW Document 30 Filed 04/28/21 Page 2 of 6



1             Pursuant to LR IA 6-2, LR II 7-1, LR II 26-1, and the Court’s Minute Order entered on

2    April 15, 2021 (ECF No. 29), Plaintiff and Counter-Defendant Advanta-STAR Automotive

3    Research Corporation of America (“Plaintiff”), Defendants and Counterclaimants Madsen

4    Holdings, LLC d/b/a Madsen Marketing & PR and Brittany Madsen (together, the “Madsen

5    Defendants”), and Defendant Tiger Motors LV, Inc. d/b/a Infiniti of Las Vegas (“Defendant Tiger

6    Motors”, and together with the Madsen Defendants, the “Defendants”) (collectively, the “Parties”),

7    by and through their respective undersigned counsel of record, hereby submit this Revised

8    [Proposed] Discovery Plan and Scheduling Order.

9             A.        Procedural Posture:
10            Plaintiff’s Complaint was filed on January 6, 2021 (ECF No. 1). Defendant Tiger Motors

11   filed an Answer to the Complaint on February 5, 2021 (ECF No. 11). Plaintiff and the Madsen

12   Defendants jointly requested an extension of the Madsen Defendants’ time to respond to the

13   Complaint, which this Court granted (ECF No. 16). Thereafter, the Madsen Defendants filed an

14   Answer and Counterclaim on March 5, 2021 (ECF No. 17). Plaintiff answered the counterclaims

15   on March 26, 2021 (ECF No. 26).

16            Plaintiff served Defendant Infiniti and Beyond, LLC d/b/a Infiniti of Northern Kentucky

17   (“Defendant Infiniti of Northern Kentucky”) on January 13, 2021. Defendant Infiniti of Northern

18   Kentucky did not file an Answer or otherwise respond to the Complaint, and on March 19, 2021

19   Plaintiff filed an Application for Clerk’s Entry of Default against Defendant Infiniti of Northern

20   Kentucky (ECF No. 25). The Clerk entered Default against Defendant Infiniti of Northern

21   Kentucky on April 6, 2021 (ECF No. 27).

22            B.        Rule 26 Conference:

23            On March 18, 2021, counsel for the Parties participated in a telephonic conference pursuant

24   to Fed. R. Civ. P. 26(f) and LR II 26-1(a) (the “Rule 26 Discovery Conference”). Present for this

25   conference were: (1) James D. Boyle and Kendall Lovell of Holley Driggs, and Stephen M. Dorvee

26   of Arnall Golden Gregory LLP, on behalf of Plaintiff; (2) Erik J. Foley of Lewis Roca Rothberger

27   Christie LLP on behalf of Defendant Tiger Motors; and (3) Jonathan W. Fountain of Howard &

28   Howard Attorneys PLLC on behalf of the Madsen Defendants.

                                                     -2-
     14393-01/2583158_2.docx
             Case 2:21-cv-00026-RFB-BNW Document 30 Filed 04/28/21 Page 3 of 6



1             C.        Requested Special Scheduling Timeframe:

2             Pursuant to LR II 26-1(a), the Parties hereby request a discovery timeframe that exceeds

3    the standard scheduling deadlines set forth in LR II 26-1(b). The Parties respectfully suggest that

4    the following explanations provide a good faith and reasonable justification for establishing a

5    longer time period for discovery in this multi-party litigation.

6             Initially, the Parties agreed during the Rule 26 Discovery Conference to set a discovery

7    cutoff deadline from the date that the Madsen Defendants filed their Answer—March 5, 2021,

8    which was set by Stipulation and Order of this Court—rather than from the date that Defendant

9    Tiger Motors filed its Answer (February 5, 2021). The consensus on this point was based on a
10   belief that Plaintiff and the Madsen Defendants should have a full and fair timeframe in which to

11   complete discovery that would not be unnecessarily restricted by measuring the discovery window

12   based on the earlier date attributable to the date Defendant Tiger Motors filed its Answer. In

13   addition, the Parties wanted to ensure that all claims, defenses, and counterclaims were fully

14   framed prior to the commencement of discovery.

15            Furthermore, the Parties agreed that discovery in this action—which largely is based upon

16   copyright infringement issues—would necessitate requests for documentation from the United

17   States Copyright Office. At present, this federal office is significantly impacted by the COVID-19

18   pandemic and such impacts are particularly acute as to processing delays for service of subpoenas

19   and obtaining responsive documents and materials. See https://www.copyright.gov/coronavirus/.

20   The Parties also recognized that expert witness analysis and reports based upon copyright

21   infringement issues, including the receipt and processing of documentation and information from

22   the U.S. Copyright Office, would likewise be adversely impacted by processing delays attributable

23   to the pandemic.

24            Thus, the Parties respectfully request that the Court grant a discovery cutoff deadline that

25   is 325 days from the date that the Madsen Defendants filed their Answer and Counterclaims.

26            D.        Initial Disclosures:

27            Pursuant to Fed. R. Civ. P. 26(f) and LR 26-1(a), the Parties agreed to submit their Initial

28   Disclosures on or before March 31, 2021. Plaintiff served its Initial Disclosures on March 31,

                                                      -3-
     14393-01/2583158_2.docx
             Case 2:21-cv-00026-RFB-BNW Document 30 Filed 04/28/21 Page 4 of 6



1    2021. The Madsen Defendants served their Initial Disclosures on April 1, 2021. To date, Defendant

2    Tiger Motors has not yet served its Initial Disclosures.

3             E.        Discovery Plan:

4                     1. Discovery Cut-Off Date:

5             For the good faith reasons set forth above, discovery shall be completed not later than

6    January 14, 2022.

7                     2. Amending the Pleadings and Adding Parties:

8             All motions to amend the pleadings or to add parties shall be filed by October 18, 2021,

9    which is 88 days prior to the close of discovery (the 90th day falling on the previous Saturday),
10   pursuant to LR II 26-1(b)(2).

11                    3. Fed. R. Civ. P. 26(a)(2) Disclosures:

12            Initial disclosures concerning experts shall be made no later than November 15, 2021,

13   which is 60 days prior to the close of discovery, pursuant to LR II 26-1(b)(3). Rebuttal expert

14   disclosures shall be made no later than December 15, 2021, which is 30 days after the initial

15   disclosure of experts, pursuant to LR II 26-1(b)(3).

16                    4. Dispositive Motions:

17            The deadline for filing dispositive motions shall be February 14, 2022, which is 31 days

18   after the close of discovery (the 30th day falling on the previous Sunday), pursuant to LR II 26-

19   1(b)(4). In the event the discovery cut-off deadline is extended, the deadline for filing dispositive

20   motions will be automatically extended until 30 days after the new discovery cut-off date.

21                      5.     Pre-Trial Order:

22            The deadline for filing the joint pre-trial order shall be no later than March 16, 2022, which

23   is 30 days after the date set for filing dispositive motions, pursuant to LR II 26-1(b)(5). In the event

24   that dispositive motions are filed, the date for filing the joint pre-trial order shall be suspended

25   until 30 days after entry of an order on the dispositive motions or until further order of the Court.

26                      6.     Fed. R. Civ. P. 26(a)(3) Pretrial Disclosures:

27            Pursuant to LR II 26-1(b)(6), the disclosures required by Fed. R. Civ. P. 26(a)(3), and any

28   objections thereto, shall be included in the Joint Pre-Trial Order.

                                                      -4-
     14393-01/2583158_2.docx
             Case 2:21-cv-00026-RFB-BNW Document 30 Filed 04/28/21 Page 5 of 6



1             F.        Protective Orders for Confidential Documents and/or Information:

2             The Parties agree that this case will involve the disclosure of confidential business and

3    personal information. Therefore, the Parties stipulate and agree that a protective order is warranted

4    and will separately submit a stipulated protective order or move for entry of a protective order.

5    The Parties further agree that the forthcoming protective order will include two tiers of

6    confidentiality protection, providing that documents or materials produced may be designated

7    either “Confidential” or “Highly Confidential – Attorneys Eyes Only.”

8             G.        Subjects of Discovery:

9             The Parties agree may be taken on any subjects permitted by the Federal Rules of Civil
10   Procedure.

11            H.        Possibility of Settlement:

12            The Parties have not engaged in any settlement discussions at this time.

13            I.        Alternative Dispute Resolution:

14            Pursuant to LR II 26-1(b)(7), the Parties discussed the possibility of using alternative

15   dispute resolution processes in this action.

16            J.        Discovery Phases:

17            The Parties do not believe it necessary to conduct discovery in phases or to limit or focus

18   discovery on particular issues.

19            K.        Alternative Forms of Case Disposition:

20            Pursuant to LR II 26-1(b)(8), the Parties certify that they have considered consent to trial

21   by a magistrate judge pursuant to 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73, as well as the use of

22   the Short Trial Program. The Parties do not believe that this case is appropriate for alternative

23   forms of case disposition.

24            L.        Electronic Evidence Presented to the Jury:

25            The Parties verify they have discussed whether they intend to present evidence in electronic

26   format to jurors for the purpose of jury deliberations. Discussions between the Parties will be

27   ongoing as the trial date approaches, and the Parties stipulate that they intend to present any

28   electronic evidence in a format compatible with the Court’s electronic evidence display system.

                                                      -5-
     14393-01/2583158_2.docx
             Case 2:21-cv-00026-RFB-BNW Document 30 Filed 04/28/21 Page 6 of 6



1             M.        Pre-trial Conference:

2             At this time, the Parties do not request a pretrial conference.

3     Dated this 28th day of April, 2021.                Dated this 28th day of April, 2021.

4     HOLLEY DRIGGS                                      HOWARD & HOWARD ATTORNEYS,
                                                         PLLC
5
      /s/ James D. Boyle_____________________            /s/ Jonathan W. Fountain_______________
6     JAMES D. BOYLE, ESQ.                               JONATHAN W. FOUNTAIN, ESQ
      Nevada Bar No. 08384                               Nevada Bar No. 10351
7     JOANNA M. MYERS, ESQ.                              STEVEN E. KISH, III, ESQ.
      Nevada Bar No. 12048                               Nevada Bar No. 15257
8     400 South Fourth Street, Third Floor               3800 Howard Hughes Parkway, Suite 100
      Las Vegas, Nevada 89101                            Las Vegas, Nevada 89169
9
                                                         Attorneys for Defendants and
10    Dated this 28th day of April, 2021.                Counterclaimants Brittany Madsen and
                                                         Madsen Holdings, LLC
11    ARNALL GOLDEN GREGORY LLP

12    Steven M. Dorvee, Esq. (Admitted PHV)              Dated this 28th day of April, 2021.
      Morgan E.M Harrison, Esq. (Admitted PHV)
13    171 17th Street N.W., Suite 2100
      Atlanta, Georgia 30363                             LEWIS ROCA ROTHGERBER
14                                                       CHRISTIE LLP
      Attorneys for Plaintiff and Counter-
15    Defendant                                          /s/ Erik J. Foley                ______
                                                         ERIK J. FOLEY, ESQ.
16                                                       Nevada Bar No. 14195
                                                         3993 Howard Hughes Parkway, Suite 600
17                                                       Las Vegas, Nevada 89169

18                                                       Attorneys for Defendant Tiger Motors LV, Inc.
                                                         d/b/a Infinity of Las Vegas
19
                                                ORDER
20                                                  IT IS SO ORDERED:

21   Before the Court is the parties' proposed discovery plan and scheduling order. ECF
     No. 30. The parties seek approximately _______________________________________
                                                325 days of discovery because of COVID-
22                                             UNITED    STATESthat
     related delays with the copyright office. IT IS ORDERED       MAGISTRATE
                                                                      the parties' JUDGE
                                                                                   stipulation is
     DENIED. The Court finds that the parties have not established good cause for a 325-
23
     day discovery period. The parties are directed
                                               DATED: to _______________________________
                                                         file another proposed DPSO by
24   5/7/2021. The parties may seek a maximum of 9 months of discovery, measured from
     the date that the Madsen defendants answered.
25                                                           IT IS SO ORDERED

26                                                           DATED: 2:50 pm, April 30, 2021

27

28                                                           BRENDA WEKSLER
                                                             UNITED STATES MAGISTRATE JUDGE
                                                       -6-
     14393-01/2583158_2.docx
